358 F.2d 309
Jack HANEY, and Michael Haney, an infant, who sues by his next friend, Jack Haney, Appellants,v.WOODWARD & LOTHROP, INC., and Peter F. Gordon, Appellees.
No. 10272.
United States Court of Appeals Fourth Circuit.
Argued April 4, 1966.
Decided April 6, 1966.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
George A. Fath, Alexandria, Va., for appellants.
E. Waller Dudley, Alexandria, Va. (Andrew W. McThenia, Jr., and Boothe, Dudley, Koontz, Blankingship & Stump, Alexandria, Va., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, J. SPENCER BELL, Circuit Judge, and BUTZNER, District Judge.
PER CURIAM:


1
After careful consideration of the briefs and the arguments of counsel, we perceive no reversible error in the submission of the case to the jury or in the conduct of the trial.


2
Affirmed.